                                  UNITED STATES DISTRICT COURT
 1                               EASTERN DISTRICT OF CALIFORNIA
 2
     CITY OF LINCOLN,                                    Case No.: 2:16-cv-01164-KJM-AC
 3
 4                  Plaintiff,                           ORDER GRANTING UNOPPOSED EX
                                                         PARTE APPLICATION
 5         v.

 6   UNITED STATES OF AMERICA,
     et al.,
 7
                   Defendants.
 8
 9          Upon consideration of Defendant United States of America, General Services
10
     Administration, and Department of the Air Force’s (collectively “United States”) unopposed ex
11
     parte application, and finding good cause, the Court hereby moves the April 19, 2019 hearing
12
     date for the United States’ motion for summary judgment to June 28, 2019 at 10:00 a.m. in
13
14   Courtroom No. 3. The United States shall file its motion for summary judgment no later than the

15   deadline set forth in the Local Rules based on the revised June 28, 2019 hearing date.          
16
            IT IS SO ORDERED.
17
     Dated: March 13, 2019.
18
19
                                                   UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
                                                                                   Order Granting Unopposed
28                                                                                        Ex Parte Application
                                                                             Case No. 2:16-cv-01164-KJM-AC

                                                     1
